     Patrick K. Hanly (SBN 128521)
 1   455 Capitol Mall #325
     Sacramento, California 95814
 2   Telephone: (916) 773-2211
     Facsimile: (916) 492-2680
 3
     Attorney for Defendant
 4   STEPHEN J. DOUGAN
 5

 6

 7                          IN THE UNITED STATES DISTRICT COURT FOR THE
 8                                  EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                           )   Case No: 16-0145 MCE
                                                         )
11                  Plaintiff,                           )   REQUEST FOR TELEPHONIC
                                                         )   APPEARANCE BY OUT OF STATE
12          vs.                                          )   COUNSEL
                                                         )
13   STEPHEN J. DOUGAN,                                  )
                                                         )   Date: July 29, 2019
14                  Defendant.                           )   Time: 9:00 a.m.
                                                         )   Courtroom: Honorable
15                                                       )   WILLIAM B. SHUBB
                                                         )
16                                                       )
17

18          Defendant requests that his out of state counsel, Jenny Johnson, be allowed to participate in the

19   Monday, July 29, 2019 status hearing by telephone. Ms. Johnson is a tax specialist and her office is in
20   Chicago. Ms. Johnson will be working on the sentencing in this case as well as the appeal. To
21
     coordinate the new sentencing date and pre-sentence report briefing schedule it is important to
22
     coordinate with Ms. Johnson’s schedule. Accordingly, it is requested that Ms. Johnson be allowed to
23
     appear via teleconference call at the status hearing on July 29, 2019.
24

25          Dated: July 23, 2019

26
27

28
     U.S. v. Dougan, 16-0145 MCE
     Request for Telephonic
     Appearance
                                                ORDER
 1

 2          Ms. Johnson may listen to the proceedings by phone, but she may not participate unless she

 3   makes a personal appearance.

 4
            Dated: July 25, 2019
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                       -2-
     U.S. v. Dougan, CR S 16-104 MCE
     Request to Modify Conditions
     of Pre-Trial Release
